DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12/11/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, lines 9-10, the limitation “overlapping the rotary electric machine in a left-right direction which is orthogonal to both an upper-lower direction and an axial direction”, is unclear, since it appears to imply that the “upper-lower direction” and the “axial direction” are two different directions which both are orthogonal to the recited “left-right direction”. Also it is uncertain what is the relation between the “upper-lower direction”, the “axial direction” and the “left-right direction” versus the previously recited (in line 2) “horizontal direction”. For examination purposes, the “left-right direction” will be construed to refer to a “radial direction” and the “upper-lower direction” to an “axial direction”, in all the instances where these terms are recited in the claim.

In claim 1, line 19, the limitation “below a center of the protruding portion in the upper-lower direction” is unclear, since it is uncertain as to what “center” the limitation refers to, and this does not appear to correspond to the figures (see fig. 3). For examination purposes this limitation will be construed as to refer to “below the protruding portion in the axial direction”.

In claim 1, last two lines, the limitation “the refrigerant flow lower surface of the protruding portion is arranged such that an axial central portion overlaps the rotary electric machine in the axial direction” is unclear, since it is uncertain as to what “axial central portion” the limitation refers to and exactly on what element is this portion located. The Specification discloses an axial central portion labeled as “81b”, which does not appear to correspond to its name/description. For examination purposes this limitation will be construed as to refer to “the refrigerant flow lower surface of the protruding portion overlaps the rotary electric machine in the axial direction”.

In claim 3, lines 4-5, the limitation “the refrigerant flow lower surface of the protruding portion is a part of the rotation speed detection device” is unclear, since the Specification and previously recited limitations (claim 1) appear to imply that the “refrigerant flow lower surface” is a portion of the “protruding portion” and therefore a part of the housing/cover, and not a part of the rotation speed detection device. For examination purposes this limitation will be construed as referring to the refrigerant flow lower surface being a part of the “rotation speed detection device” since they are attached/connected and therefore integrated together.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ideue et al. (US 2019/0305644, hereinafter “Ideue”).

Regarding claim 1, Ideue discloses a rotary electric machine unit (1, see figs. 5-6, [0045-0071), comprising: 
a rotary electric machine (200 & 300, including its respective components) having a rotation axis (Ax) extending in a horizontal direction; 
5a rotary electric machine housing (100-102) having a rotary electric machine accommodating portion (space inside 100-102) in which the rotary electric machine (200, 300) is accommodated; and 
a refrigerant supply portion (Pr7) accommodated in the rotary electric machine accommodating portion (space inside 100-102) and through which a refrigerant is supplied ([0045], see dark arrows) to the rotary electric machine (200, 300), wherein: 
10the refrigerant supply portion (Pr7) is arranged at a position above the rotation axis (Ax) of the rotary electric machine and overlapping the rotary electric machine (200, 300) in a left-right direction (radial direction, as best understood, see 112 claim rejection) which is orthogonal to both an upper-lower direction and an axial direction; 
the refrigerant is discharged from the refrigerant supply portion (Pr7) so that the refrigerant is supplied to the rotary electric machine (200, 300); 
15the rotary electric machine housing (100-102) has a one end side cover portion (102) facing one end surface in the axial direction of the rotary electric machine (200, 300); 
a protruding portion (151, [0049]) extending in the axial direction from the one end side cover portion (102) toward the rotary electric machine (200, 300) is formed at a position below the rotation axis (Ax) of the rotary electric machine (200, 300) and overlapping with the rotary electric machine (200, 300) in the left-right 20direction (radial direction); 
below a center of the protruding portion (151) in the upper-lower direction (as best understood, see 112 claim rejection), a refrigerant flow lower surface (151b) formed on a tip end side of the protruding portion (151) and extending in the axial direction, and a recessed surface (151c, see how it recesses axially into an “U” shape) adjacent to a base side end portion of the refrigerant flow lower surface (151b) and extending in the axial direction at a position recessed upward (see fig. 6) than the refrigerant 25flow lower surface (151b) are formed as viewed from the left-right direction (radial direction); and 
the refrigerant flow lower surface (151b) of the protruding portion (151) is arranged such that an axial central portion (as best understood, see 112 claim rejection) overlaps the rotary electric machine (200, 300, including its respective components) in the axial direction.

    PNG
    media_image1.png
    890
    644
    media_image1.png
    Greyscale

Regarding claim 2, Ideue discloses the rotary electric machine unit according to claim 1, wherein 30an axial width (see “AW1” on annotated fig. below) of the recessed surface (151c) is equal to or higher than an axial width (see “AW2” on annotated fig. below) of the refrigerant flow lower surface (151b).  

    PNG
    media_image2.png
    619
    929
    media_image2.png
    Greyscale


Regarding claim 3, Ideue discloses the rotary electric machine unit according to claim 1, wherein: a rotation speed detection device (81, [0035]) configured to detect a rotation speed of the rotary electric machine is attached to the rotary electric machine housing (100-102); and the refrigerant flow lower surface (151b) of the protruding portion (151) is a part (as best understood, see 112 claim rejection) of the rotation 5speed detection device (81, see fig. above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834